*564Taking into account the plaintiffs age, the duration of the marriage, the plaintiffs limited education, the marital standard of living, and the plaintiffs health, an award of maintenance for a period of 12 years is appropriate (see Wasserman v Wasserman, 66 AD3d 880 [2009]; Brooks v Brooks, 55 AD3d 520 [2008]; Borra v Borra, 218 AD2d 780 [1995]).
The plaintiff correctly contends that the Supreme Court erred in failing to direct the defendant to obtain and maintain a life insurance policy to secure his child support obligation. A life insurance policy in the fixed amount of $200,000 with the subject child as beneficiary and the plaintiff as trustee until the child reaches the age of 21 will be sufficient (see Corless v Corless, 18 AD3d 493 [2005]).
The plaintiffs remaining contention is without merit. Covello, J.E, Angiolillo, Lott and Roman, JJ., concur.